                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION




  ANTHONY SCOTT,
                                                  CV 18-89-BLG-DLC-JCL
                      Plaintiff,

        vs.                                        ORDER

 STEVE HALLAM, SETH FOSTER,
 DAVID FIREBAUGH, and
 KENNETH TUSS,

                      Defendants.

      On September 28, 2018, United States Magistrate Judge Jeremiah C. Lynch

entered his Order and Findings and Recommendations finding that Defendants

Hallam, Foster, Firebaugh, and Tuss should be granted summary judgment on

Plaintiffs excessive force claim. (Doc. 52 at 5.) On October 2, 2018, Judge

Lynch entered Amended Recommendations providing clarified recommendations

to grant Defendants' Cross Motion for Summary Judgment (Doc. 25) and deny

Plaintiffs Motion for Summary Judgment (Doc. 45) to the extent that it "seeks

relief based upon his claim of excessive force against Defendants Hallam, Foster,

Firebaugh, and Tuss." (Doc. 57 at 1-2.) On December 21, 2018, absent objection

and finding no clear error, this Court adopted United States Magistrate Judge

Jeremiah C. Lynch's Findings and Recommendations (Doc. 52) in full. (Doc. 99 at

                                       -1-
2.) In doing so, the Court granted Defendants' Cross Motion for Summary

Judgment (Doc. 25) and denied Plaintiffs Motion for Summary Judgment (Doc.

45) to the "extent it seeks relief based upon his claim of excessive force against

Defendants Hallam, Foster, Firebaugh, and Tuss." (Doc. 99 at 2-3.) However, the

Court made no mention of Judge Lynch's Amended Recommendation (Doc. 57) at

that time. To clarify the record,

      IT IS ORDERED that Judge Lynch's Amended Recommendation (Doc. 57)

is ADOPTED IN FULL.

      DATED this     3.,~ day of January, 2019.




                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                         -2-
